Citation Nr: 0912371	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  04-44 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to an initial compensable rating for left ear 
hearing loss disability.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran had active service from August 1966 to October 
1977.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied entitlement to a TDIU.  This appeal 
also comes from an August 2007 decision of VA's Appeals 
Management Center (AMC) in Washington, D.C., that granted 
service connection for left ear hearing loss disability and 
assigned a noncompensable rating.  

In June 2007, the Board remanded several claims for 
development.  Since then, service connection for right ear 
hearing loss disability and for tinnitus has been granted.  
The Veteran has not expressed disagreement with the initial 
ratings assigned.  Thus, the Board need not address those 
claims further.  

In an August 2007 rating decision, the RO assigned a 
noncompensable rating for left hear hearing loss disability.  
The Veteran submitted a timely notice of disagreement (NOD) 
to the noncompensable rating.  No statement of the case (SOC) 
has been issued addressing this issue and it is not clear 
that the Veteran has withdrawn his NOD.  Thus, a remand is 
necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  The issue has been added to page 1 of this decision 
to reflect the Board's jurisdiction over the matter.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is 
required.




REMAND

Left Ear Hearing

In accordance with 38 C.F.R. § 19.26 (2008), unless the 
matter has been resolved by a grant of benefits or the NOD is 
withdrawn by appellant or his representative, the agency must 
prepare an SOC addressing the initial rating for left ear 
hearing loss disability.  Thus, a remand is necessary.  
Manlincon, supra; VAOPGCPREC 16-92.  However, this issue will 
be returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

TDIU

The Veteran's vocational rehabilitation folder, which was 
associated with the files in February 2008, reflects that in 
March 1987 the Veteran was found to be employable.  In 
December 2008, the Veteran reported that in February 2008, he 
was re-evaluated by VA for employment purposes.  The February 
2008 report is not of record and must be obtained.  

VA examined the Veteran for TDIU in August 2008.  The 
physician found that the service-connected disabilities do 
not produce unemployability.  In December 2008, however, the 
Veteran reported that his service-connected sleep apnea has 
worsened.  

Because the severity of sleep apnea and of left ear hearing 
loss disability remains at issue, and since there might be 
additional relevant evidence in this matter, this case must 
again be remanded for additional development prior to 
adjudication.   

The case is therefore REMANDED for the following action:

1.  The AOJ should issue an SOC with 
respect to the denial of an initial 
compensable rating for left ear hearing 
loss disability.  The veteran should be 
informed that, under 38 C.F.R. § 20.302 
(2008), he has 60 days from the date of 
mailing of the SOC to file a substantive 
appeal or a request for an extension of 
time to do so.  Thereafter, if a 
substantive appeal has been filed, the 
issue should be returned to the Board, if 
in order.

2.  The AOJ should make arrangements for 
an examination of the Veteran to 
determine the current nature and severity 
of his service-connected sleep apnea by 
an appropriate specialist.  The claims 
file should be made available to the 
examiner for review.  The examiner is 
asked to review the claims files, note 
that review in the report, examine the 
veteran for sleep apnea, and offer 
current findings.  All indicated tests 
and studies should be undertaken.  The 
physician is asked to address whether it 
is at least as likely as not (50 percent 
or greater probability) that service-
connected sleep apnea alone would 
preclude obtaining and retaining 
substantially gainful employment.  The 
physician should offer a rationale for 
any conclusion in a legible report.  

3.  The AOJ should also make arrangements 
for an audiological examination of the 
Veteran's bilateral hearing loss 
disability by an appropriate specialist.  
All necessary audiological tests should 
be conducted, including a controlled 
speech discrimination test (Maryland CNC) 
and a puretone audiometry test.  The 
claims file should be made available to 
the examiner for review.  The examiner is 
asked to review the claims files, note 
that review in the report, examine the 
veteran's bilateral hearing loss 
disability, and offer current findings.  
The physician is asked to address whether 
the service-connected bilateral hearing 
loss would preclude obtaining and 
retaining substantially gainful 
employment.  

4.  After the development requested above 
has been completed to the extent 
possible, the AOJ should obtain any 
additional VA vocational rehabilitation 
reports, in particular, a February 2008 
vocational assessment report.   

5.  Following completion of the above 
development, the AOJ should note any 
change in the schedular rating for either 
service-connected sleep apnea or 
bilateral hearing loss disability and 
readjudicate the TDIU claim.  If the TDIU 
claim remains denied, the veteran and his 
representative should be furnished an 
SSOC and given an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to report for scheduled VA examinations, without good cause, 
may have adverse consequences on his claims.  38 C.F.R. § 
3.655 (2008).  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


